On the Merits.
Defendant’s exception that “the demand for damages is premature, being in advance of the recognition of plaintiff’s ownership of the property seized,” and that it can not properly be joined with the demand for recognition of title to personal property, is without force.
There is no provision of statutory law and no decision of this court which forbid the cumulation of such causes of action.
The cases cited by defendant in support of his contention (47 La. Ann. 691; 30 La. Ann. 1294) are not in point.
The same is true of the exception that plaintiffs right to demand damages of defendant is limited to an action on/ the indemnity bond which the sheriff executed at the time of the seizure.
*672Section 3579 of R. S. as amended by Act 37 of 1882, and 41 La. Ann. 300, cited as supporting this view, do not do so.
With regard to the case itself, only questions of fact arise. Were the goods seized in execution of the judgment which defendant company had recovered against J. Eord Hodge the property of the judgment debtor? If not, did they belong to the plaintiff herein? If yea, has he been damaged by their seizure, and if so to wliat extent ?
The case was tried below by jury. A verdict in favor of plaintiff was returned sustaining the injunction and awarding plaintiff damages, all told, in the sum of $225.00.
From the judgment based on this verdict defendant appeals, and plaintiff joins in the appeal by praying for an increase in the award for damages.
This verdict and judgment maintains plaintiff’s contention of ownership in himself, but assesses the damages suffered by the seizure at an inconsequential sum compared with that claimed.
A careful consideration of the evidence has not led to the conclusion that the .verdict of the jury is erroneous, either on the question of plaintiff’s ownership of the goods seized, nor in respect to the quantum of damages suffered. It is not deemed necessary to give a resume of the testimony.
Judgment affirmed.
Rehearing refused.